               Case 3:19-cv-07545-WHA Document 129 Filed 12/06/19 Page 1 of 1
                                                                                                          Reset Form

 1                                    UNITED STATES DISTRICT COURT
 2                                 NORTHERN DISTRICT OF CALIFORNIA
 3                                                    )
     TERRELL ABERNATHY, et al.,                                    3:19-cv-07545
                                                      )   Case No: _______________
 4                                                    )
                                      Plaintiff(s),   )   APPLICATION FOR
 5                                                    )   ADMISSION OF ATTORNEY
              v.
                                                      )   PRO HAC VICE
 6   DOORDASH, INC.,                                  )   (CIVIL LOCAL RULE 11-3)
                                                      )
 7                                                    )
                                      Defendant(s).
                                                      )
 8
         I, Kimberley E. Lunetta                  , an active member in good standing of the bar of
 9    USDC for the SDNY            , hereby respectfully apply for admission to practice pro hac vice in the
10   Northern District of California representing: Int'l Inst. for Conflict Prev & Resolution in the
                                                                 Andrew P. Frederick
     above-entitled action. My local co-counsel in this case is __________________________________,     an
11   attorney who is a member of the bar of this Court in good standing and who maintains an office
12   within the State of California.
       MY ADDRESS OF RECORD:                                LOCAL CO-COUNSEL’S ADDRESS OF RECORD:
13    Morgan, Lewis & Bockius, LLP                         Morgan, Lewis & Bockius, LLP
      101 Park Avenue                                      1400 Page Mill Road
14    New York, NY 10178                                   Palo Alto, CA 94304
       MY TELEPHONE # OF RECORD:                            LOCAL CO-COUNSEL’S TELEPHONE # OF RECORD:
15    (212) 309-6656                                       (650) 843-7565
       MY EMAIL ADDRESS OF RECORD:                          LOCAL CO-COUNSEL’S EMAIL ADDRESS OF RECORD:
16    kimberley.lunetta@morganlewis.com                    andrew.frederick@morganlewis.com
        I am an active member in good standing of a United States Court or of the highest court of
17   another State or the District of Columbia, as indicated above; my bar number is: KL8611       .
18       A true and correct copy of a certificate of good standing or equivalent official document from said
     bar is attached to this application.
19      I agree to familiarize myself with, and abide by, the Local Rules of this Court, especially the
     Standards of Professional Conduct for attorneys and the Alternative Dispute Resolution Local Rules.
20
         I declare under penalty of perjury that the foregoing is true and correct.
21
      Dated:       12/05/19                                          Kimberley E. Lunetta
22                                                                                APPLICANT

23
                                     ORDER GRANTING APPLICATION
24                             FOR ADMISSION OF ATTORNEY PRO HAC VICE
                                                                                               S DISTRICT
         IT IS HEREBY ORDERED THAT the application of Kimberley E. Lunetta                  ATE is granted, C
25                                                                                         T
                                                                                                                          O
                                                                                            S




     subject to the terms and conditions of Civil L.R. 11-3. All papers filed by the attorney must indicate
                                                                                                                           U
                                                                                           ED




                                                                                                                            RT




26   appearance pro hac vice. Service of papers upon, and communication with, local co-counsel IED
                                                                                       UNIT




                                                                                               DEN
27   designated in the application will constitute notice to the party.
                                                                                                                                  R NIA




     Dated:        December 6, 2019                                                                                    lsup
                                                                                                               illiam A
                                                                                       NO




28
                                                                                                     Judge W
                                                                                                                                  FO




                                                            UNITED STATES DISTRICT/MAGISTRATE JUDGE
                                                                                        RT




                                                                                                                              LI




                                                                                                ER
                                                                                            H




                                                                                                                              A




                                                                                                     N                        C
     PRO HAC VICE APPLICATION & ORDER                                                                    D I SOctober  OF
                                                                                                                      2012
                                                                                                              T RICT
